Title: Treasury Department Circular to the Collectors of the Customs, 27 August 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury DepartmentAugust 27th, 1792.

It would be of use in regard to the Return of exports, which is transmitted quarterly to this Office by the Collectors, if the exported articles were uniformly arranged in alphabetic order.
With a view to this, I enclose you a form of such an alphabetical arrangement, and request that for the future you will have the articles of exports inserted in the said Return, agreeably to that form; expressing the different quantities of each article as therein prescribed. In all other respects the form of the Return of Exports will remain as hereto-fore.
I have to desire that you will furnish me with a monthly abstract of all Licenses which shall be granted to coasting and fishing vessels in your district, to be forwarded after the expiration of every month. The annexed form will shew the particulars to be inserted. It is of course not required that copies or duplicates of Licenses should be transmitted to the Treasury, as has been done in some instances.
A difference of opinion between the Collectors and Supervisors has occurred in regard to the seventh section of the Act “concerning the Duties on Spirits distilled within the United States, &c.” The true construction is, that the abatement of two per cent. for leakage, is to be made, on securing the Duty at the end of the quarter from the whole quantity distilled during the preceding three months—and hence it will be necessary that in cases of exportation, the Drawbacks on distilled Spirits be adjusted with an eye to this allowance.
A doubt has arisen on the 35th, or more properly the 36th Section of the Collection Law, whether molasses is to be considered as within the meaning of that Section. I am of opinion, it is, and that the allowance of two per cent. for leakage ought to be extended to that article.
With great consideration,   I am, Sir,   Your obedient Servant
A Hamilton
